Citation Nr: 0923733	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  07-08 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
including as due to exposure to herbicidal agents.

REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

R. Sparks, Law Clerk


INTRODUCTION

The Veteran served on active military duty from June 1960 to 
June 1980.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a December 2005 rating 
decision by the Montgomery, Alabama Regional Office (RO) of 
the Department of Veterans Affairs (VA), which, inter alia, 
denied his claim for service connection for his respiratory 
disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

Remand is required because VA has not yet met its duty to 
assist the claimant in obtaining evidence needed to 
substantiate his claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).

VA's duty to assist includes providing a medical examination 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The RO did not provide the 
Veteran with an examination.  Such development is necessary 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent evidence of diagnosed disability 
or symptoms of disability, (2) establishes the Veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 
(2006).

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii) (2008).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  The availability of 
presumptive service connection for some conditions based on 
exposure to an herbicide does not preclude direct service 
connection for other conditions based on exposure to 
herbicide.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The 
United States Court of Appeals for the Federal Circuit has 
held that when a claimed disorder is not included as a 
presumptive disorder, direct service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact "incurred" during service.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

The Veteran's service treatment records indicate that he was 
diagnosed with bronchitis in March of 1964.  His symptoms 
included chest cough and yellow sputum, for which he was 
prescribed a decongestant.  In March 1967 the Veteran was 
treated for an acute upper respiratory infection, diagnosed 
as "resistant bronchitis."  

In December 2005 the Veteran had a VA medical examination for 
an evaluation of his diabetes mellitus in relation to his 
presumed herbicide exposure in Vietnam from October 1968 to 
October 1969.  The Veteran reported chronic bronchitis with 
dyspnea on exertion and lung disease.  The Veteran's private 
medical records indicate that he was diagnosed with 
bronchitis in November of 1995.  In his private medical 
records from July 1996, October 1998, April 2002, March 2003, 
and August 2005 there were diagnoses of bronchitis and 
bronchopneumonia.  In April 2005 the Veteran was diagnosed 
with asthma.  The Veteran states in his March 2007 
substantive appeal that he has experienced problems 
performing breathing tests in all physical examinations 
conducted since his return from active duty in Vietnam.  

Accordingly, there is a currently diagnosed respiratory 
disorder, an in-service incident of bronchitis, and the 
Veteran has provided credible evidence of breathing 
difficulty since his service discharge.  Remand is thus 
required for a VA examination.  See 38 C.F.R. § 3.159(c)(4); 
see also McLendon, 20 Vet. App. at 83-86 (holding that the 
third prong is a low threshold and may be satisfied by 
equivocal or non-specific medical evidence of a nexus or 
credible evidence of continuity of symptomatology which is 
capable of lay observation). 



Accordingly, the case is REMANDED for the following action:

1.	The RO should invite the Veteran to 
submit all pertinent evidence in his 
possession and afford him the 
opportunity to identify by name, 
address and dates of treatment or 
examination any medical records that 
pertain to his respiratory disorder.

2.	The RO must schedule the Veteran for an 
examination concerning his respiratory 
disorder.  After reviewing the claims 
file, including all pertinent in-
service and post-service medical 
records, and after examining the 
Veteran, the examiner must render an 
opinion as to whether there is a 50 
percent or greater probability that the 
Veteran's respiratory disorder is 
related to his in-service respiratory 
problems, to specifically include the 
in-service notation of bronchitis (also 
characterized as "resistant 
bronchitis") and/or his exposure to 
herbicides in Vietnam.  A complete 
rationale must be provided for any 
opinion.  If the examiner cannot 
provide the above requested opinion 
without resort to speculation, the 
examiner must provide a reason for such 
conclusion.

3.	The RO must notify the Veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate 
in the development of the claim, and 
that the consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.

4.	To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

5.	After completing the above action and 
any other received as a consequence of 
the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must 
be provided to the Veteran and his 
representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

The Veteran need take no action until otherwise notified, but 
he has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BERNARD T. DOMINH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




